PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/745,880
Filing Date: 22 Jun 2015
Appellant(s): Jackson, Hugh



__________________
Vincent M. DeLuca, Reg. No. 32,408
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on December 7, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Non-Final Office action dated June 15, 2020, from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
NOTE: As an initial matter, on page 3 of the brief, the final paragraph of claim 1 is mapped to at least “Fig.2, 218, 220”.  However, this is believed to be a typographical error.  The single output register block is instead block 420 in FIG.4 (see the similarly mapped limitation of claim 18 on page 4 of the brief).  Blocks 218, 220 are part of the “prior arrangement” and do not receive data transmitted from the first multiplexer (see the summary of claimed subject matter section on pages 2-3 of the brief).

(a) On page 7, 1st paragraph, of the brief, appellant first notes that “Morley is merely illustrative of the prior art arrangement”.
The examiner agrees that Morley illustrates the prior art arrangement described by appellant.  However, the examiner’s position is that appellant’s independent claims are broad enough to read on this prior art arrangement.

(b) On page 7, 2nd paragraph, of the brief, appellant states that “in each and every embodiment in Morley that includes a multiplexer, the output register blocks of each sub-pipeline are positioned before the multiplexer.”
and R2A, and a second block of logic comprises the combination of the lower “Datapath Logic” and R2B.  Since the first and second blocks comprise the same logic, they are replicated blocks of logic, i.e., there are two such blocks.

(c) On page 7, 3rd paragraph, of the brief, appellant argues that “one of ordinary skill in the art would not have been motivated or in any way directed by Morley to replace the output register blocks before the multiplexer with one output register block after the multiplexer.  Each of these arrangements teach away from this by comprising the opposite register block/multiplexer arrangement, i.e. multiple register blocks before the multiplexer…”.
The examiner asserts that this argument is not persuasive because it is not relevant to the actual rejection.  The examiner never proposed replacing R2A and R2B in Morley with one output register block after the multiplexer.  From the rejection, and repeated above, R2A and R2B are part of a replicated block of logic.  The examiner’s rejection involves no changes to FIG.4 of Morley, and merely asserts that it is inherent and alternatively obvious for an output register block to be attached to the output of mux 28.

(d) At the end of page 7 of the brief, appellant states that “claim 1 was amended to recite that the first multiplexer is arranged to receive data directly from said replicated blocks of logic and recombine the parallel logic paths into a single output; claim 9 was amended to recite that a multiplexer is used to select an output directly from each logic path in turn on successive clock cycles.” and argues that “[t]hese features are indisputably not taught or anywhere suggested by Morley.”
The examiner respectfully disagrees that these features are indisputably not taught.  Again, where R2A and R2B are interpreted to be part of a replicated block of logic (claim 1) or logic path (claim 9), mux 28 receives directly from a replicated block of logic/logic path.

(e) On page 8, first two paragraphs, of the brief, appellant argues that “The latest Office action takes a position that is contrary to the acknowledgement and suggestion in the June 17, 2019 action, by interpreting Morley’s logic blocks to include output registers R2A and R2B…However, this new interpretation runs contrary to the broadest reasonable interpretation standard because it is not how a person having skill in the art would read and understand claim 1 after reading the Specification and after reading Morley itself.”
The examiner respectfully disagrees.  Taking claim 1, “one or more replicated logic blocks” is broad, not defined in the specification, and does not have a specific meaning in the art.  As such, broadest reasonable interpretation applies.  Morley’s datapath logic includes inherent logic gates to implement adders, multipliers, decoders, multiplexers, ram, etc. (column 1, lines 17-19).  Similarly, whether R2A/R2B are implemented as D-flip-flops (e.g. FIG.6B) or T-latches (e.g. FIG.7B), they also include logic gates, i.e., latches/flip-flops are constructed with logic gates.  Thus, datapath logic and R2A collectively form a block of logic.  And, this logic appears twice (again with repeated datapath logic and R2B).  See FIG.4 of Morley.  Thus, either block of logic is a replicated block of logic for purposes of claim 1.  Appellant has not explained in detail 

(f) On pages 8-9 of the brief, appellant argues that “[i]t is improper to arbitrarily recognize register blocks as register blocks [sic] only when needed to map claim limitations.  There is no basis, rationale or reason to interpret the replicated blocks of logic as including the output register blocks R2A and R2B but not the input register blocks R1A and R1B, other than to reject the claim using Morley.”
The examiner respectfully disagrees that the interpretation is improper, and maintains that a replicated block of logic is broad.  Any combination of any logic components that appears twice is a replicated block of logic.  From FIG.4 or Morley, just R1A may be a replicated block of logic, just R2A may be a replicated block of logic, just “Datapath Logic” may be a replicated block of logic, or any combination of these logic units may form a block of logic (which, as seen, is replicated).  Certainly, the upper datapath logic and R2A collectively form a replicated block of logic that is coupled to R1A logic and MUX logic 28.

(g) On page 9 of the brief, appellant argues that “the examiner has previously recognized that the output register blocks are separate and distinct from the ‘Datapath Logic’ blocks.”


(h) On page 9 of the brief, appellant argues that “[n]o person of skill in the art having read Morley and read the Specification would consider Morley’s datapath logic to include output registers R2.  It is thus apparent that the motivation for this interpretation is solely for the purpose of rejecting the claims.”
The examiner respectfully disagrees that one of ordinary skill in the art would not view two pieces of logic as a block of logic.  Any two or more parts of logic could be combined to be called a block of logic.  Absent a definition that would preclude such an interpretation or a clearly claimed boundary for the block of logic, the examiner asserts that broadest reasonable interpretation applies and that the current interpretation is reasonable and proper.  The examiner recommended that appellant amend the claims to exclude R2A and R2B from the replicated block of logic.  However, appellant’s amendments were not narrow enough to distinguish from Morley. 

(i) On 10 of the brief, appellant argues that “Finally, there is no rational basis for the assertion that it would have been obvious to add a single output register block after the multiplexer of Morley.  This is incorrect because Morley already discloses output registers R2 to hold the processed data; whatever component may receive the output data outputted from Morley’s multiplexer would be a component that uses the data outputted by the data transmission system.  It simply makes no sense to have output register blocks both before and after a multiplexer as such would be redundant and unnecessary.”
The examiner respectfully disagrees that it would be redundant and unnecessary.  First, it must be recognized that mux 28 of Morley is inherently outputting data to something (hence, the “Out” bus).  This something is not unnecessary because it would make no sense to not send the mux data to something.  For Morley’s invention to be of any use, the processed data would have to be passed on to something else (e.g. for further processing, for display, for storage, etc.).  That inherent something, while not disclosed by Morley (likely because Morley is focused on the transmission process itself, and not the final destination of the transmission), may be called “a single output register block”, no matter what it actually is, because it will be a “single block” (again with no claimed boundaries) that receives data from output register R2A/R2B through mux 28.  “Single output register block” is overly broad such that it covers anything that could conceivably be coupled to the output of mux 28 to receive the data therefrom.  It is important to note that a “single output register block” need not be one or more registers per se, because the language is broad enough to read on any block that receives data from an output register.  And, again, anything coupled to the output of mux 28 will receive data from output register R2A/R2B.  Under this interpretation, the claim is rejected under 102.
Under the alternate interpretation, if one were to unnecessarily and overly limit “single output register block” to a register file (which is undoubtedly a “single output register block”), the examiner asserts that a typical datapath pipeline for performing known arithmetic (addition, anticipated by FIG.4 or Morley.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/David J. Huisman/Primary Examiner, Art Unit 2183                                                                                                                                                                                                        
Conferees:
/Aimee Li/Supervisory Patent Examiner, Art Unit 2183                                                                                                                                                                                                        
/KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.pp